Pish, C. J.
1. Even if the refusal, on the trial of a claim case, of a motion to dismiss the levy of the execution constitutes a ground of a motion for new trial, where land has been conveyed to secure a debt, judgment rendered on the debt in a justice’s court, and reconveyance to the debtor executed, filed and recorded, an execution issued by the justice on the judgment may be levied on the land by the sheriff without an entry of “no personalty” having been first made, or the land “pointed out” by defendant. Bennett v. McConnell, 88 Ga. 177 (14 S. E. 208).
2. There was sufficient evidence to authorize the verdict finding the land subject to the execution, on the ground that the claimant was estopped from asserting his title thereto as against plaintiff in fi. fa., by reason of representations made by the claimant to the grantee in the security deed at the time of its execution, to the effect that the grantor owned the land, whereby the grantee was induced to sell his property on credit to the grantor.
■3. The refusal of a new trial was not error.

Judgment affirmed.


AllHhe Justices concur.